Case 8:20-cv-00043-SB-ADS Document 67-4 Filed 04/08/20 Page 1 of 4 Page ID #:421




 1                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 2
 3   Bureau of Consumer Financial Protection, )
                                              ) Case No.: 8-20-cv-00043-JVS-ADS
 4                    Plaintiff,              )
                                              )
 5               vs.                          )
                                              ) DECLARATION OF
 6   Chou Team Realty, LLC et al.,            ) FRANK HARRIGAN
                                              )
 7                    Defendants.             )
                                              )
 8
 9
     I, Frank Harrigan, pursuant to 28 U.S.C. § 1746, declare as follows:
10
           1.     I am a Process Server working with First Legal and have been
11
     assigned to assist in this action. I am a California registered process server with
12
     Orange County registration number 1530. My business address is 1517 W.
13
     Beverly Blvd., Los Angeles, CA 90026.
14
           2.     The facts set forth in this declaration are based on my personal
15
     knowledge.
16
           3.     The Bureau of Consumer Financial Protection (“Bureau”) retained
17
     First Legal to serve process on Frank Anthony Sebreros (“Sebreros”) in his
18
     capacity as an individual defendant and as the registered agent for service of
19
     process for Assure Direct Services (“ADS, Inc.”).
20
           4.     Each of my service attempts described in this declaration were
21
     attempts serve Sebreros as both an individual defendant and as the registered
22
     agent for ADS, Inc.
23
           5.     The Bureau provided First Legal with copies of (1) the Complaint
24
     in this action; (2) summonses for Sebreros and ADS, Inc.; and the (3) Initial
25
     Order Following Filing of Complaint Assigned to Judge Selna. I was prepared
26
     to serve each of those documents during each of the service attempts described
27
     in this declaration.
28
                                  DECLARATION OF FRANK HARRIGAN
                                               1
Case 8:20-cv-00043-SB-ADS Document 67-4 Filed 04/08/20 Page 2 of 4 Page ID #:422




 1         6.     The Bureau provided First Legal with the addresses of apartments
 2   associated with Sebreros in Orange County, which at the direction of Bureau
 3   counsel I am referring to as the “Irvine Apartment,” “Santa Ana Apartment #1”
 4   and “Santa Ana Apartment #2.”
 5         7.     I was assigned to attempt to serve Sebreros at each of the three
 6   addresses.
 7         8.     On January 23, 2020, at 6:35 P.M., I attempted to serve Sebreros at
 8   the Irvine Apartment, which is part of a large apartment building. When I
 9   arrived at the building, there was significant security. The floor of the unit
10   where I was to effectuate service could only be accessed with assistance from
11   the concierge. However, the concierge and security for the building informed
12   me that they do not allow process servers to enter their building and attempt
13   service.
14         9.     On January 24, 2020, at 10:50 A.M., I returned to the address of
15   the Irvine Apartment to attempt service. I spoke with Nicole Sandoval, the
16   general manager of the apartment building. Ms. Sandoval confirmed that the
17   building does not allow process servers access to tenants.
18         10.    As a result, I was unable to serve Sebreros at the Irvine Apartment.
19   First Legal reported the results of my attempts to the Bureau.
20         11.    The Bureau then requested that I attempt to serve Sebreros at
21   “Santa Ana Apartment #1.”
22         12.    On January 24, 2020, at 8:15 P.M., I attempted to serve Sebreros at
23   Santa Ana Apartment #1. When I arrived at the apartment complex, I observed
24   that Sebreros’ name was listed in the directory downstairs. The location was a
25   fourth floor apartment unit inside a secure apartment building. Access was
26   required to enter the building and take the elevator. There was a security guard
27   outside, but no concierge. I was able to access the floor of the apartment unit
28
                                   DECLARATION OF FRANK HARRIGAN
                                                2
Case 8:20-cv-00043-SB-ADS Document 67-4 Filed 04/08/20 Page 3 of 4 Page ID #:423




 1   associated with Sebreros with assistance from a building resident. However, no
 2   one answered the door.
 3         13.    On January 26, 2020, at 6:10 P.M, I made a second attempt to
 4   serve Sebreros at Santa Ana Apartment #1, and additional attempts on January
 5   28, 2020, at 7:10 A.M.; January 28, 2020, at 7:35 P.M.; and January 29, 2020,
 6   at 5:05 P.M. On each of these attempts to effectuate service, no one answered
 7   the door and there was no activity inside Santa Ana Apartment #1.
 8         14.    On January 30, 2020, at 11:45 A.M., I again attempted to serve
 9   Sebreros at Santa Ana Apartment #1. I spoke with an individual named
10   Michael in the leasing office who said that Sebreros did not live in this
11   apartment unit. I then asked whether Sebreros lived in Santa Ana Apartment
12   #2. Michael said that he could not confirm this information but insinuated with
13   a nod that this was a good address, and said “I didn’t give you any
14   information.”
15         15.    During this same attempt to serve the Defendants, I located Santa
16   Ana Apartment #2, which was on the outside of the building. I spoke to a
17   Hispanic male, aged approximately 25 to 30 years old, 5 feet 8 to 9 inches tall,
18   and weighing 165 pounds. The individual said that his name was Steve Ortega,
19   and that he had never heard of Sebreros. I then tried calling Sebreros from
20   directory at the gate, but the dial did not go through.
21         16.    On January 31, 2020, at 8:45 P.M., and again on February 1, 2020,
22   at 7:40 A.M., I attempted service on the Defendants at Santa Ana Apartment #2.
23   A light appeared to be on inside the apartment unit, but there was no movement
24   or activity. No one answered the door in either attempt.
25         17.    On February 2, 2020, at 6:45 P.M., I made an additional attempt to
26   serve the Defendants at the address of Santa Ana Apartment #2. No one
27
28
                                   DECLARATION OF FRANK HARRIGAN
                                                3
Case 8:20-cv-00043-SB-ADS Document 67-4 Filed 04/08/20 Page 4 of 4 Page ID #:424
